EXHIBIT 10.2






[GENAERA LOGO]






March 31, 2009






Henry Wolfe
c/o Genaera Corporation
5110 Campus Drive
Plymouth Meeting, PA 19462






Dear Hank:




     As has been discussed, I regret that it has become necessary to terminate
your employment with Genaera Corporation (“Genaera”), effective March 31, 2009
(the “Separation Date”). The purpose of this letter agreement is to confirm the
terms of your separation.

     1. Regardless of whether you sign this letter agreement, you will receive
your regular salary through the Separation Date. Your health insurance coverage
under Genaera’s health care plan will end on the Separation Date. After that
date, you will be eligible to participate in Genaera’s health care plans as
offered to active employees under the provisions of COBRA. You are being
provided with COBRA information under separate cover along with information
regarding the disposition of your 401(k) plan assets. Your participation in all
other Company benefit plans will end on the Separation Date. Accrued but unused
vacation time as of the Separation Date will be paid in the first normal pay
cycle post-Separation Date, as a lump-sum at your most current salary rate, less
applicable tax withholding.

     2. Provided that you return a signed copy of this letter agreement within
45 days after you receive it, you also will receive the following, to which you
would not otherwise be entitled:

     a. A lump sum severance payment equal to twelve (12) months salary, less
applicable tax withholdings, payable in the next regular Genaera payroll cycle
following the Separation Date that is also at least eight days after you return
a signed copy of this letter agreement; and

     b. If you timely and validly elect to purchase COBRA benefits continuation,
Genaera will continue to pay the applicable premiums twelve (12) months. As of
the conclusion of that period, you may continue coverage under COBRA at your own
cost. All COBRA benefits are available only during the time that you are not
eligible for comparable health coverage through another employer. Should you
obtain such coverage, it is your obligation to immediately notify Genaera.

     3. All benefits of any kind, other than as expressly provided in this
letter agreement, will cease as of the Separation Date.

     4. You agree not to engage in any conduct, or make any statements or
representations that disparage, demean or impugn Genaera or its parents,
subsidiaries or affiliates, or any of their respective directors, managers,
partners, officers, employees or consultants.

--------------------------------------------------------------------------------

     5. You agree that, after the Separation Date, you remain bound by and will
continue to comply with the Company’s policies relating to proprietary
information, including but not limited to those contained in the proprietary
information agreement attached hereto as Attachment A, which you executed and
delivered to Genaera when you first became an employee of Genaera.

     6. You agree to return on or before the Separation Date, in good working
condition, all equipment or property which had been on loan to you while you
were an employee of Genaera, regardless of current location, including without
limitation any mobile telephones, laptop computers, security access cards, and
credit cards. In addition, on or before the Separation Date, you shall deliver
to Genaera any documents, files, papers, computer disks, or otherwise (and all
copies thereof) containing any information relating to or concerning Genaera,
regardless of current location. To the extent you have any such information in
electronic or computer format, you shall delete it.

     7. In consideration of the benefits you will receive under paragraph 2 of
this letter agreement, to which you would not otherwise be entitled, you hereby
release and discharge Genaera, and its affiliates, parents, subsidiaries,
successors and predecessors, and all of their respective employees, agents,
shareholders, officers and directors (collectively referred to in this letter as
“the Company”) from any and all claims and/or causes of action, known and
unknown, which you may have or could claim to have against the Company up to and
including the date of signing this agreement. This general release includes, but
is not limited to, all claims arising from or during your employment or as a
result of the end of your employment and all claims arising under federal, state
or local laws prohibiting employment discrimination based upon age, race, sex,
religion, handicap, national origin or any other protected characteristic,
including but not limited to any and all claims arising under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Pennsylvania Human Relations Act, and any other state or federal statute, as
well as any claim for breach of contract, wrongful termination, defamation,
interference with contractual/prospective economic advantage, invasion of
privacy, promissory estoppel, negligence, breach of the covenant of good faith
and fair dealing, fraud, emotional distress, and any other common law claims
under the laws of any jurisdiction.

     You represent and warrant that you have not filed any complaints against
the Company with any administrative agency, state or federal court. You further
agree that you will not file a complaint with an agency or a lawsuit in court
asserting any claims released above and that if you do assert a claim which is
found to be barred in whole or part by this general release, you will pay the
legal fees incurred by the Company in defending those claims found to be barred.
The only exception to the foregoing provision regarding the reimbursement of
costs and attorneys’ fees is to the extent the provision relates to claims under
the Age Discrimination in Employment Act in which you are contesting the
validity of this separation agreement and general release.

     8. You agree that you shall not disclose the contents of this letter
agreement to any person or entity (other than your attorney, accountant,
advisor, and spouse, all of whom shall be bound by this confidentiality
provision), unless required to do so by law.

     9. The invalidity or unenforceability of any clause of this letter
agreement shall not affect the validity or enforceability of any other clause.

     10. The agreement set forth in this letter (a) supercedes any prior
understanding, agreement, practice or contract, oral or written, between you and
Genaera relating to your employment or compensation; (b) may be modified only by
a writing signed by both parties; (c) is not assignable or

Page 2 of 4

--------------------------------------------------------------------------------

transferable by you; and (d) will be governed by the substantive law of the
Commonwealth of Pennsylvania.

This is a very important document and you should thoroughly review and
understand the terms and effect of this document before signing it. By signing
this letter agreement you will be releasing the Company from all liability to
you. This is known as a “General Release.” Therefore, you should consult with an
attorney before signing this letter agreement and General Release. You have 45
days from the date of the distribution of these materials to consider this
document. If you have not returned a signed copy of the letter agreement by that
time, we will assume that you have elected not to sign it and the offer will be
considered withdrawn. If you choose to sign the letter agreement, you will have
an additional 7 days following the date of your signature to revoke the letter
agreement and the agreement shall not become effective or enforceable until the
revocation period has expired. Any revocation must be in writing and must be
received by Genaera within the 7 day revocation period.

By signing below you agree to be legally bound by the terms of this letter
agreement and acknowledge that you have carefully read and completely understand
the terms of this letter agreement and are signing it knowingly, voluntarily and
without duress, coercion or undue influence. You further agree that this letter
contains the entire agreement between you and Genaera. You acknowledge that, in
executing this letter agreement, you have not relied on any representation or
statement not contained in this letter agreement with respect to the subject
matter of this letter agreement.



  Genaera Corporation

/s/ John L. Armstrong, Jr.

John L. Armstrong, Jr.
President and Chief Executive Officer




 Acknowledged and agreed to:    Witness:  /s/ Henry R. Wolfe    By: Michael J.
Gast, M.D,
_________________ 

--------------------------------------------------------------------------------

 Henry Wolfe       Dated: April 1, 2009    Dated: April 1, 2009 

--------------------------------------------------------------------------------


Page 3 of 4

--------------------------------------------------------------------------------

Attachment A

Proprietary Information Agreement

Page 4 of 4

--------------------------------------------------------------------------------